        


Exhibit 10.5
NASDAQ, INC.
RESTRICTED STOCK UNIT AWARD CERTIFICATE


Award Date: [DATE]


Number of Restricted Stock Units: [NUMBER]  


Final Vesting Date:           (See below)



THIS CERTIFIES THAT Nasdaq, Inc. (the “Company”) has on the Award Date specified
above granted to
[NAME]
(the “Participant”) an award (the “Award”) to receive the number of Restricted
Stock Units (the “RSUs” or “Restricted Stock Units”) indicated in the box above
labeled “Number of Restricted Stock Units,” each RSU representing the right to
receive one share of the Company’s common stock, $.01 per value per share (the
“Share”), subject to certain restrictions and on the terms and conditions
contained in this award certificate (“Award Certificate”) and Nasdaq, Inc.
Equity Incentive Plan (the “Plan”). Capitalized terms not otherwise defined have
the meanings set forth in the Plan. A copy of the Plan is available from Human
Resources, and is also available on the Company’s website.
* * *
1.Rights of the Participant with Respect to the Restricted Stock Units.
(a)    Prior to vesting of the RSUs pursuant to Section 2, (i) the Participant
shall not be treated as a shareholder as to Shares issuable to the Participant
with respect to such RSUs, and shall only have a contractual right to receive
such Shares following such vesting, unsecured by any assets of the Company or
its Subsidiaries; (ii) the Participant shall not be permitted to vote the RSUs
or the Shares issuable with respect to such RSUs; and (iii) the Participant’s
right to receive such Shares following vesting of the RSUs shall be subject to
the adjustment provisions set forth in Section 13 of the Plan. The RSUs shall be
subject to all of the restrictions hereinafter set forth.
(b)    At the sole discretion of the Committee, the Participant shall be
permitted to receive cash payments equal to the dividends and distributions paid
on Shares (other than dividends or distributions of securities of the Company
which may be issued with respect to Shares by virtue of any stock split,
combination, stock dividend or recapitalization) to the same extent as if each
RSU was a Share, and those Shares were not subject to the restrictions imposed
by this Award Certificate and the Plan; provided, however, that no dividends or
distributions shall be payable to or for the benefit of the Participant with
respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Participant has forfeited the RSUs.


        

--------------------------------------------------------------------------------




2.    Vesting.
(a)    Except as otherwise provided under this Award Certificate, the RSUs shall
vest in accordance with the following vesting schedule: 25% of the RSUs shall
vest on the second anniversary of the Award Date (specified above); an
additional 25% of the Restricted Stock Units shall vest on the third anniversary
of the Award Date; and the remaining balance of the RSUs shall vest on the
fourth anniversary of the Award Date (the “Final Vesting Date”); provided, in
each case, that the Participant remains in continuous employment with the
Company or any of its Subsidiaries until such date(s).
(b)    If, prior to the Final Vesting Date of the RSUs under paragraph (a) above
the Participant has a Separation from Service (as defined in the Plan) with the
Company or any of its Subsidiaries for any reason (voluntary or involuntary),
then such non-vested RSUs shall be immediately and irrevocably forfeited, except
as otherwise provided in Section 8(e)(ii) of the Plan (Separation from Service
by reason of death or Retirement) or, if applicable, Section 12 of the Plan
(Separation from Service following a Change in Control). Notwithstanding
anything to the contrary in the Plan or this Award Certificate, and for purposes
of clarity, any Separation from Service shall be effective as of the date the
Participant’s active employment ends and shall not be extended by any statutory
or common law notice period.
(c)    If, prior to the vesting of the RSUs under paragraph (a) above the
Participant is determined by the insurance carrier under the Company’s
then-current long-term disability plan to be entitled to receive benefits under
such plan, and, by reason of such Disability, is deemed to have a Separation
from Service (within the meaning of the Plan), then an amount of unvested RSUs
shall vest as described in Section 8(e)(iii) of the Plan.
3.    Issuance of Shares. Following the applicable vesting date with respect to
the RSUs, and subject to the terms and conditions of the Plan, the Company will
issue Shares with respect to such vested RSUs net of any Shares withheld by the
Company to satisfy the payment of taxes as described in Section 6 herein. Such
issuance shall take place as soon as practicable following the applicable
vesting date (but in no event later than 60 days following the applicable
vesting date described in Section 2(a), (b) or (c) above). The Shares issued in
respect of the RSUs shall be subject to such stop transfer orders and other
restrictions as the Committee may determine is required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
The Nasdaq Stock Market, any applicable federal or state laws and the Company’s
Certificate of Incorporation and By-Laws, and the Committee may cause a legend
or legends to be put on such Shares to make appropriate reference to such
restrictions. The Company may make delivery of Shares in settlement of RSUs by
either (A) delivering certificates representing such Shares to the Participant,
registered in the name of the Participant, or (B) by depositing such Shares into
a stock brokerage account maintained for the Participant. The Company will not
deliver any fractional shares of Common Stock but will instead round down to the
next full number the amount of shares of Common Stock to be delivered.
4.    No Right to Continued Employment. Neither the Plan nor this Award
Certificate shall confer on the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company, and nothing in
this Award Certificate or the Plan shall be construed to


-2-

--------------------------------------------------------------------------------




limit the discretion of the Company (or subsidiary of the Company that employs
the Participant) to terminate the Participant’s employment at any time, with or
without cause.
5.    Transferability.
(a)    The RSUs are not transferable and may not be sold, assigned, transferred,
disposed of, pledged or otherwise encumbered by the Participant, other than by
will or the laws of descent and distribution. Upon such transfer (by will or the
laws of descent and distribution), such transferee in interest shall take the
rights granted herein subject to all the terms and conditions hereof.
(b)    Subject to Section 5(a) hereof, in order to comply with any applicable
securities laws, the Shares issued to the Participant with respect to vested
RSUs may only be sold by the Participant following registration of such Shares
under the Securities Act of 1933, as amended, or pursuant to an exemption
therefrom.
(c)     Following settlement and issuance of Shares, in the event the Company
permits Participant to arrange for sale of Shares through a broker or another
designated agent of the Company, Participant acknowledges and agrees that the
Company may block any such sale and/or cancel any order to sell placed by the
Participant, in each case if the Participant is not then permitted under the
Company’s insider trading policy to engage in transactions with respect to
securities of the Company. If the Committee determines that the ability of the
Participant to sell or transfer shares of Common Stock is restricted, then the
Company may notify the Participant in accordance with Section 14 of this Award
Certificate. The Participant may only sell such Shares in compliance with such
notification from the Company.
6.    Withholding.
(a)    In order to comply with all applicable federal, state and local tax laws
or regulations, the Company may take such actions as it deems appropriate to
ensure that all applicable federal, state and local payroll, withholding, income
or other taxes are withheld or collected from the Participant.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee under the Plan, the Participant may elect to satisfy
the Participant’s federal, state and local tax withholding obligations arising
from the receipt of, the vesting of or the lapse of restrictions relating to,
the RSUs, by (i) delivering cash, check or money order payable to the Company,
(ii) delivering to the Company other Common Stock, (iii) having the Company
withhold a portion of the shares of Common Stock otherwise to be delivered
having a Fair Market Value sufficient to satisfy the minimum withholding
required with respect thereto to the extent permitted by the Company; or (iv)
having the Company (or the Subsidiary of the Company that employs the
Participant) withhold any amounts necessary to pay the minimum withholding
required from the Participant’s salary or other amounts payable to the
Participant. The Company will not deliver any fractional shares of Common Stock
but will instead round down to the next full number the amount of shares of
Common Stock to be delivered. The Participant’s election must be made on or
before the date that any such withholding obligation


-3-

--------------------------------------------------------------------------------




with respect to the RSUs arises. If the Participant fails to timely make such an
election, the Company shall have the right to withhold a portion of the shares
of Common Stock otherwise to be delivered having a Fair Market Value equal to
the statutory minimum amount of withholding with respect to applicable taxes, as
determined by the Company in its sole discretion. The net settlement of the
shares underlying the vested RSUs and the delivery of shares of Common Stock
previously owned are hereby specifically authorized alternatives for the
satisfaction of the foregoing withholding obligation. To the extent necessary to
meet any obligation to withhold Federal Insurance Contributions Act taxes before
delivery of the Shares, the Company is authorized to deduct those taxes from
other current wages.
7.    Governing Law. This Award Certificate shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.
8.    Amendments. The Company, acting by means of the Committee, has the right,
as set forth in the Plan, to amend, alter, suspend, discontinue or cancel this
Award, prospectively or retroactively; provided however, that no such amendment,
alteration, suspension, discontinuance or cancelation of the RSUs will adversely
affect the Participant’s material rights under this Award Certificate without
the Participant’s consent. The Company has the authority to amend this Award
Certificate, consistent with the foregoing, without the Participant’s written
agreement, except as set forth in this Section 8.
In the event that the Company is reorganized or liquidated, or if all or
substantially all of its assets are sold, or if the Company is merged or
consolidated with another corporation or entity (or in the event the Company
consummates a written agreement to accomplish any of the foregoing), the
Committee may, in its sole discretion and upon at least 10 days advance notice
to the Participant, cancel any outstanding RSUs and cause the Participant to be
paid (in cash or in stock, or any combination thereof) the value of such RSUs
based upon the price per Share received or to be received in the transaction.
9.    Administration. This Award Certificate shall at all times be subject to
the terms and conditions of the Plan. Capitalized terms not defined in this
Award Certificate shall have the meanings set forth in the Plan. The Committee
shall have sole and complete discretion with respect to all matters reserved to
it by the Plan and decisions of the Committee with respect thereto and this
Award Certificate shall be final and binding upon the Participant and the
Company. The Committee has the authority and discretion to determine any
questions which arise in connection with the award of the RSUs hereunder.
10.    Compliance with Code Section 409A.
(a)    Distributions of Common Stock in payment for RSUs as described herein
which represent a “deferral of compensation” within the meaning of Code section
409A shall conform to the applicable requirements of Code section 409A, to the
extent applicable, including, without limitation, the requirement that a
distribution to a Participant who is a “specified employee” within the meaning
of Code section 409A(a)(2)(B)(i) which is made on account of the specified


-4-

--------------------------------------------------------------------------------




employee’s Separation from Service shall not be made before the date which is
six (6) months after the date of Separation from Service.
(b)    It is the intention of the Company and Participant that this Award
Certificate not result in an unfavorable tax consequences to Participant under
Code Section 409A. Accordingly, as permitted by the Plan, the Company may at any
time (without the consent of the Participant) modify or amend the Plan or this
Award Certificate to the extent necessary to ensure that the Award is not
“deferred compensation” subject to Code Section 409A (or, alternatively, to
conform to the requirements of Code Section 409A). Any such amendments shall be
made in a manner that preserves to the maximum extent possible the intended
benefits to Participant. This paragraph does not create an obligation on the
part of Company to modify this Award Certificate and does not guarantee that the
amounts or benefits owed under this Award Certificate will not be subject to
interest and penalties under Code Section 409A. For purposes of applying the
provisions of Code Section 409A, to the extent applicable, each group of
Restricted Stock Units that would vest in accordance with Section 2(a) shall be
treated as a separate payment.
(c)    While the Company intends that this Award Certificate and the RSUs
granted hereunder comply with or be exempt from the requirements of Code Section
409A and any related regulations or other guidance promulgated thereunder,
neither the Company or the Committee nor any of their respective affiliates
shall be liable to any person for the tax consequences of any failure to comply
with the requirements of Code Section 409A or any other tax consequences
relating to this Award.
11.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Participant, as a condition of receipt of Shares underlying an RSU, to sign any
additional Award Certificates or undertakings that may be necessary to
accomplish the foregoing.
12.    Nature of Grant. In accepting the Award, the Participant acknowledges,
understands and agrees that:
(i)     the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(ii)    all decisions with respect to future Awards or other grants, if any,
will be at the sole discretion of the Company;
(iii)     the grant of the RSUs and the Participant’s participation in the Plan
shall not create a right to employment or be interpreted as forming an
employment or service contract with the Company, the Participant's employer or
any Subsidiary, and shall not interfere with the ability of the Company, the
Participant's employer or any Subsidiary, as applicable, to terminate the
Participant’s employment or service relationship (if any);
(iv)     the Participant is voluntarily participating in the Plan;


-5-

--------------------------------------------------------------------------------




(v)     the RSUs and any Shares issued under the Plan and the income and value
of the same are not intended to replace any pension rights or compensation;
(vi)     the future value of the Shares underlying the RSUs is unknown and
indeterminable; and
(vii)    unless otherwise agreed with the Company, the Award and the Shares
subject to the Award, and the income and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Subsidiary of the Company.
13.    Consent to Collection, Processing and Transfer of Personal Data. Pursuant
to applicable personal data protection laws, the Company hereby notifies the
Participant of the following in relation to the Participant’s personal data and
the collection, processing and transfer of such data in relation to the
Company’s grant of this Award and the Participant’s participation in the Plan.
The collection, processing and transfer of the Participant’s personal data are
necessary for the Company’s administration of the Plan and the Participant’s
participation in the Plan. The Participant’s denial and/or objection to the
collection, processing and transfer of personal data may affect the
Participant’s participation in the Plan. As such, the Participant voluntarily
explicitly and unambiguously acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described in this Award Certificate and any other Award grant materials by
and among, as applicable, the Company, its Subsidiaries and/or the Participant's
employer for the purpose of implementing, administering and managing the
Participant's participation in the Plan.
The Company and the Participant’s employer hold certain personal information
about the Participant, including name, home address, email address and telephone
number, date of birth, social security number, passport number or other employee
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in Participant’s favor, for the purpose of managing and
administering the Plan ("Data"). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company will process the
Data for the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Participant’s country of residence. Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought.
Data will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Participant’s participation in the Plan.
The Company and the Participant’s employer will transfer Data amongst themselves
as necessary for the purpose of implementation, administration and management of
the Participant’s participation in the Plan, and the Company and the
Participant’s employer may each further transfer Data to any third parties
assisting the Company in the implementation, administration and


-6-

--------------------------------------------------------------------------------




management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant’s behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.
The Participant may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose, for legal reasons, the collection, processing or transfer of the Data
which is not necessary or required for the implementation, administration and/or
operation of the Plan and the Participant’s participation in the Plan. The
Participant may seek to exercise these rights by contacting the Participant’s
local human resources manager.
14.    Notices. Any notice, request, instruction or other document given under
this Award Certificate shall be in writing and may be delivered by such method
as may be permitted by the Company, and shall be addressed and delivered, in the
case of the Company, to the Secretary of the Company at the principal office of
the Company and, in the case of the Participant, to the Participant’s address as
shown in the records of the Company or to such other address as may be
designated in writing (or by such other method approved by the Company) by
either party.
15.    Severability. The invalidity or unenforceability of any provision of this
Award Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, and each other provision of the Award
Certificate shall be severable and enforceable to the extent permitted by law.
16.    Award Subject to Plan; Amendments to Award. This Award is subject to the
Plan as approved by the shareholders of the Company. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
in this Award Certificate and a term or provision of the Plan, the applicable
terms and provisions of this Award Certificate will govern and prevail.
17.    Discretionary Nature of Plan; No Vested Rights. The Plan is discretionary
in nature and limited in duration, and may be amended, cancelled, or terminated
by the Company, in its sole discretion, at any time. The grant of the Award
represented by this Award Certificate is exceptional, voluntary and occasional
and does not create any contractual or other right to receive an award or
benefit in lieu of an award in the future, even if awards have been granted
repeatedly in the past. Future Awards, if any, will be at the sole discretion of
the Company, including, but not limited to, the form and timing of an Award, the
number of Shares subject to the Award, and the vesting provisions. Any
amendment, modification or termination of the Plan


-7-

--------------------------------------------------------------------------------




shall not constitute a change or impairment of the terms and conditions of the
Participant’s employment with the Company.


18.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or his acquisition or sale of the
underlying Shares. The Participant acknowledges that he should consult with his
own personal tax, legal and financial advisors regarding his participation in
the Plan before taking any action related to the Plan.


-8-

--------------------------------------------------------------------------------




19.    Entire Agreement. This Award Certificate represents the entire
understanding and agreement between the parties with respect to the subject
matter of this Award Certificate and supersedes and replaces all previous
agreements, arrangements, understandings, rights, obligations and liabilities
between the parties in respect of such matters.




NASDAQ, INC.




By:_______________________________________



-9-